DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2019, 07/29/2020, 08/26/2021, 02/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claims 1, the closest prior art, Otani (2013/0010371), discloses a lens system (at least Figure 1) configured to form an image on an imaging element having a quadrilateral shape (SC, screen; [0067]) disposed on an optical axis (optical axis of 2, projector), the lens system comprising: a first free-curved lens (Figure 3A, 41 or 42, optical device group; [0112] teaches one or both sides of 41 or 42, optical device group, is a cylindrical lens surface which is a kind of an anamorphic lens) being asymmetrical with respect to the optical axis (at least [0082] teaches 40, second group, includes one or more optical devices for adjustment, which have a rotationally asymmetric surface with respect to the optical axis), wherein a free-curved surface of the first free-curved lens has positive refractive power (at least [0021]) an negative refractive power (at least [0021]). Otani fails to teach positive refractive power with respect to a ray parallel to the optical axis at an intersection point between a circle separated from the optical axis by a length having a predetermined ratio with respect to a minimum image height and a first surface passing through the optical axis and parallel to longer sides of the imaging element, and negative refractive power with respect to a ray parallel to the optical axis at an intersection point between a circle separated from the optical axis by a length having the predetermined ratio with respect to the minimum image height and a second surface passing through the optical axis and parallel to shorter sides of the imaging element. Claims 2-18 are dependent on claim 1, and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugiyama (8,547,618) discloses a relevant lens system but fails to remedy the deficiencies of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872